Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered January 2, 2001, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court conducted a sufficient inquiry into the circumstances surrounding the defendant’s motion to withdraw his plea (see People v Tinsley, 35 NY2d 926 [1974]), and providently exercised its discretion in denying that motion (see People v Diaz, 286 AD2d 980 [2001]; People v Dunbar, 260 AD2d 644 [1999]; People v Barnett, 258 AD2d 526 [1999]; People v Bell, 141 AD2d 749 [1988]).
The defendant’s remaining contentions are without merit. Prudenti, PJ., Florio, Cozier and Lifson, JJ., concur.